*324
ORDER

PER CURIAM.
In this worker’s compensation case, the Second Injury Fund appeals from the final award of the Labor and Industrial Relations Commission finding Second Injury Fund Liability.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the award pursuant to Rule 84.16(b).
The motion requesting sanctions for frivolous appeal is denied.